ORDER
KEVIN F. WALL, of CAMDEN who was admitted to the bar of this State in 1976, having been ordered to show cause on May 4, 1992, why this Court’s Order of temporary suspension should not be continued pending the disposition of ethics proceedings against him, and respondent, through counsel, having prior to the return date of the Order to Show Cause, consented to the continuation of the suspension; and good cause appearing;
It is ORDERED that the suspension of KEVIN F. WALL shall continue pending the further Order of this Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule l:20-ll(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by KEVIN F. WALL, which funds were restrained from disbursement by this Court’s Order of March 10, 1992.